J. FRITZ GORDON, Circuit Judge.
Murray and Rose Kaufman went to the Top O’ The Columbus, a restaurant and cocktail lounge in the Columbus Hotel in Miami, for cocktails and dinner. They recovered a judgment against the hotel for the loss of some wearing apparel checked by them in the checkroom near the dining room.
The question raised on this appeal is whether the limitation of liability established by section 509.111(2), Florida Statutes, is applicable under the circumstances of this case. Admittedly, the Kaufmans went to the hotel for the purpose of having drinks and dinner but not for the purpose of remaining overnight.
In urging that the Kaufmans were “guests” within the meaning of this statute, the appellant hotel cites decisions in other jurisdictions defining a “guest” of a hotel or innkeeper.
*72While the court is of the opinion that the Kaufmans were “guests” within the meaning of section 509.111(2), Florida Statutes, this is not decisive of the ultimate question involved.
It is the view of the court that sections 509.101 and 509.111 must be construed in pari materia. To avail itself of the limitation of liability created under section 509.111, the hotel must have first complied with section 509.101 which requires the posting of rules and regulations including a copy of section 509.111 “in each bedroom and in some public place such as the office or hall in the hotel * *
There is no showing in the record of any such compliance.
The judgment is affirmed.